294 U.S. 710
55 S. Ct. 505
79 L. Ed. 1244
Anders JORDAHL and Mary D. Jordahl, petitioners,v.IRVING TRUST COMPANY, Trustee in Bankruptcy of  INTERNATIONAL MATCH CORPORATION et al., etc.*
No. 562.
Supreme Court of the United States
February 4, 1935

Mr. William Cattron Rigby, of Washington, D. C., for petitioners.


1
For opinion below, see 71 F.(2d) 973.


2
See, also, 55 S. Ct. 505, 79 L. Ed. ——.


3
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Third Circuit denied.



*
 Rehearing denied 294 U.S. 733, 55 S. Ct. 543, 79 L. Ed.